PER CURIAM.
We review Parmley v. State, 590 So.2d 1016 (Fla. 2d DCA 1991), in which the court certified as a question of great public importance the same question it had certified in Williams v. State, 559 So.2d 680 (Fla. 2d DCA 1990). We have jurisdiction under article V, section 3(b)(4) of the Florida Constitution.
This Court recently answered the question certified to us in Williams. Williams v. State, 594 So.2d 273 (Fla.1992). Therefore, we quash the opinion below and remand the case for reconsideration in light of our resolution of the certified question.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.